Exhibit 10.8

LOGO [g74810g23e20.jpg]

[                     ]

[                     ]

Avis Budget Group

6 Sylvan Way

Parsippany, NJ 07054

Dear [             ]:

We are pleased to confirm your continued employment with Avis Budget Car Rental,
LLC, (“ABCR” or the “Company”), a subsidiary of Avis Budget Group, as
[             ]. To comply with the requirements of Section 409A of the Internal
Revenue Code and the regulations thereunder (“Section 409A”), the Company is
hereby amending and restating this letter agreement as set forth herein.

Your salary will continue to be paid on a bi-weekly basis at its current rate.
You will be eligible to receive a target bonus equal to the percentage of your
regular base salary during the performance period that is no less than your
current target bonus percentage, subject to the Company achieving performance
goals as described in the Management Incentive Plan for ABG Senior Executive
Leadership and you remaining employed with the Company through the payment date.
The bonus distribution is typically in the first quarter of the next year.

Per ABCR’s standard policy, this letter is not intended, nor should it be
considered, to be an employment contract for a definite or indefinite period of
time. As you know, employment with ABCR is at will, and either you or ABCR may
terminate your employment at any time, with or without cause.

If, however, your employment with ABCR is terminated by ABCR other than:
(i) “for cause” (as defined below); (ii) in connection with your disability
which prevents you or is reasonably expected to prevent you from performing
services for ABCR for a period of 12 months (your “disability”); or (iii) death,
you will receive (1) a lump-sum severance payment within 15 days following the
Release Date (as defined below) equal to [            ] of the sum of your base
salary plus your target incentive (bonus) and (2) perquisites to include
continued access to company car usage, financial planning and health coverage
(Company-subsidized COBRA) for a period of [        ] months. For purposes of
this agreement ‘company subsidized COBRA’ shall mean that the Company shall
subsidize the total cost of COBRA coverage such that the contributions required
of you for health plan participation during the [        ] month period shall be
substantially equal to the contributions required of active employed executives
of ABG. All other programs and perquisites would be governed by their respective
plan documents; provided, however, that the provision of such severance pay is
subject to, and contingent upon, your executing within forty-five days following
your termination of employment and failing to revoke a separation agreement with
ABCR (the date on which the release is no longer revocable, the “Release Date”),
in such form determined by ABCR, which requires you, in part, to release all
actual and purported claims against ABCR and its affiliates and which also
requires you to agree to: (i) protect and not disclose all confidential and
proprietary information of ABCR; (ii) not compete, directly or indirectly,
against ABCR for a period of no longer than one year after your employment
separation or for a period of time and within a geographic scope determined by
ABCR to be reasonable to protect ABCR’s business interests; and (iii) not
solicit any ABCR employees, consultants, agents or customers during and for one
year after your employment separation.

In addition, if you experience an involuntary termination of employment from
ABCR other than “for cause,” and other than as a result of your “disability” or
death, you will receive a lump sum cash payment



--------------------------------------------------------------------------------

within 15 days following the Release Date equal to the fair market value as of
your termination of employment of your stock-based awards which would have
vested in accordance with their original vesting schedule by the one-year
anniversary of your termination of employment; provided that, to the extent
required to achieve deductibility under Section 162(m) of the Internal Revenue
Code of awards that vest based on the achievement of performance criteria, with
respect to any awards that vest based on the achievement of performance
criteria, for performance periods beginning after January 1, 2009, payment in
respect of these awards shall not occur unless and until ACBR determines that
all applicable performance goals have been attained (and you or your beneficiary
will receive such payment at the same time, and on the same basis, as awards
granted to other executive officers who are subject to the same performance
goals vest).

In addition, if you experience a termination of employment from ABCR due to your
“disability” or death, you or your beneficiary will receive a lump sum cash
payment within 15 days following the Release Date (or, in the event of your
death, within 30 days of your death) equal to the fair market value as of your
termination of employment of all of your stock-based awards.

“Termination for Cause” shall mean: (i) your willful failure to substantially
perform your duties as an employee of the Company or any subsidiary (other than
any such failure resulting from your incapacity due to physical or mental
illness); (ii) any act of fraud, misappropriation, dishonesty, embezzlement or
similar conduct against the Company or any subsidiary; or (iii) conviction of a
felony or any crime involving moral turpitude (which conviction, due to the
passage of time or otherwise, is not subject to further appeal).

The payments and benefits described in this letter are intended to comply with
Section 409A and, accordingly, to the maximum extent permitted, the terms of
this letter shall be interpreted and administered to be in compliance with
Section 409A of the Internal Revenue Code (“Section 409A”). Notwithstanding
anything to the contrary contained herein, to the extent required to avoid
accelerated taxation and/or tax penalties under Section 409A, you will not be
considered to have terminated employment with ACBR for purposes of the benefits
provided in this letter and no payments shall be due to you on termination of
employment hereunder until you are considered to have incurred a “separation
from service” from ACBR within the meaning of Section 409A. Each amount to be
paid or benefit to be provided in this letter shall be construed as a separate
identified payment for purposes of Section 409A. Any payments described in this
Agreement that are paid pursuant to a “separation pay plan” as described in
Treas. Reg. 1.409A-1(b)(9)(iii) or that are due within the “short term deferral
period” as defined in Section 409A shall not be treated as deferred compensation
unless applicable law requires otherwise. Notwithstanding anything contained
herein, to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this letter (or any other
plan or agreement of the Company providing you with payments or benefits upon
your separation from service) during the six-month period immediately following
your separation from service shall instead be paid or provided on the first
business day after the date that is six months following your separation date
(or death, if earlier).

The by-laws of the Company provide that officers will be indemnified for their
authorized actions on behalf of our Company to the fullest extent permitted
under applicable law.

This severance pay as set forth in this letter is in lieu of and supersedes any
other severance benefits otherwise payable to you under any other agreement or
severance plan of ABCR or its affiliates.

Regards,

 

   [                     ] [                     ]

 

Understood and accepted:   

Date: